Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

 				Response to Amendment
The Request for continued Examination, filed on 01/21/2021, has been entered and acknowledged by the Examiner.   In the Amendment, applicant amended claims 1, 5 and 12.  Note that claim 11 is cancelled. 

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103
Please note claims 1-10 and 12-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5 and 12 recites the language of “mapping the first virtual database to a second database having a different capacity from the first database, wherein the first virtual database mapped to the first database is identical to the first virtual database mapped to the second database.”.  However, it is unclear for a language of “a second database having a different capacity from the first database, wherein the first virtual database mapped to the first database is identical t the first virtual database mapped to the second database”, it needs to reconfiguring the mapping relationship when it having a different capacity, but when it is identify then no need to updating/replicating/change. See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
Appropriate correction is required.
The dependent claims 2-4, 6-10 and 13 are rejected for the same reasons because of depend on the based claim 1 and 5.
The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 



Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US PGPUB 2012/0323852, hereinafter Jain), in view of Deshmukh et  view of Morsi et al. (US PGPUB 2012/0158799, hereinafter Morsi).
As per as claim 1, Jain discloses:
(Original) A method for expanding a database, comprising:
 	receiving modification information instructing to modify a mapping relationship between a virtual database and a database (Jain, e.g., fig. 7, associating with texts description, [0040-0043], “…updates partition map 354 to reflect the modified relationship between hash values and logical and virtual partition numbers (block 740)…”), wherein in the mapping relationship, a first virtual database is mapped to a first database (Jain, e.g., [0034-0035] and [0040-0043], “…mapping the logical partitions to the physical storage…”);
 	reconfiguring the mapping relationship based on the modification information (Jain, e.g., fig. 7, associating with texts description, [0009-0012] and [0043], “…the movement of selected database rows from the preexisting storage nodes to the newly installed storage nodes via the redistribution depicted at block 104-118 leaves the preexisting storage nodes sparsely populated and thus inefficiently utilized. Consequently, at block 120 the RDBMS reorganizes the database rows in the preexisting storage nodes to return the database to a compact storage organization. If the reorganization completes successfully, the RDBMS then makes a second backup of the entire database at block 122…”), wherein the reconfiguring the mapping relationship based on the modification information comprises: removing mapping from the first virtual database to the first database, and mapping the first virtual database to a second database having a different capacity from the first database, wherein the first virtual database mapped to the first database is identical to the first virtual database mapped to the second database (Jain, e.g., [0034-0035] disclose mapping from virtual database to physical database, [0040-0043] and [0046-0047] disclose updating);
 	receiving a database access request and analyzing the database access request, to obtain information of a target virtual database (Jain, e.g., [0027-0030], [0042], “…server 312a includes one or more network interfaces 316 that permit server 312a to communicate via communication networks 304…access and manipulate data organized in one or more databases…Database manager 340 may optionally also maintain a partition map 354 that maps virtual partitions of database 350 to the logical partitions of database 350…”);
 	acquiring information associated with a target database corresponding to the target virtual database based on the reconfigured mapping relationship (Jain, e.g., [0037-0039], “…database manager 340 implements partition map 354 as a lookup table including a plurality of rows 500, each of which includes a hash value field 502, a virtual partition number field 504, and a logical partition number field 506…”);
 	transmitting the database access request to the target database (Jain, e.g., [0027-0030], [0042], “…permit server 312a to communicate via communication networks 304…access and manipulate data organized in one or more databases…Database manager 340 may optionally also maintain a partition map 354 that maps virtual partitions of database 350 to the logical partitions of database 350…”); and
 	acquiring data corresponding to the database access request from the target database (Jain, e.g., [0027-0030], [0042], “…database manager 350 determines at block 724 that the selected virtual partition is to be moved, the process passes to block 726. Block 726 depicts database manager 350 moving the data of the virtual partition using sequential access operations from the existing logical partition to the logical partition having a matching logical partition number. Database manager 350 then updates the metadata stored in association with the moved partition on the data storage node (block 728) and clears the virtual partition flag 508 of the associated configuration entry 500 in partition configuration data structure 352 (block 730)…”),
 	the target virtual database being the virtual database to be accessed by the database access request (Jain, e.g., fig. 3, associating with texts description, [0014], [0027-0030], [0033], “…such as an intranet, virtual private network (VPN) or socket connection. In the illustrated exemplary embodiment, server 312a includes one or more network interfaces 316 that permit server 312a to communicate via communication networks 304 and communication fabric 314. Server 312a additionally includes one or more processors 320 that process data and program code, for example, to manages, access and manipulate data organized in one or more databases. Server 312a also includes input/output (I/O) devices 322, such as ports, displays, and attached devices, etc., which receive inputs and provide outputs of the processing performed by server 312a…”).
	To make records clearer regarding to the language of “mapping relationship between a virtual database and a database” (although as stated above, Jain 
	However Deshmukh, in an analogous art, discloses “mapping relationship between a virtual database and a database” (Deshmukh, e.g., [0004], [0017], [0054] and [0057], “…mapping virtual relations to a table of a relational database management system…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Deshmukh and Jain to generates a structured query language (SQL) statement for the table from a SQL statement for a virtual relation by applying the mapping to one or more elements of the SQL statement for the virtual relation to archiving reduce the cost and faster access resources of a database (Deshmukh, e.g., [abstract, [004], [0017]). 
	To clarify the language of “wherein the reconfiguring the mapping relationship based on the modification information comprises: removing mapping from the first virtual database to the first database, and mapping the first virtual database to a second database having a different capacity from the first database, wherein the first virtual database mapped to the first database is identical to the first virtual database mapped to the second database”
	However Morsi, in an analogous art, discloses “wherein the reconfiguring the mapping relationship based on the modification information comprises: removing mapping from the first virtual database to the first database, and mapping the first virtual database to a second database having a different capacity from the first database, wherein the first virtual database mapped to the first database is identical to the first virtual database mapped to the second database” (Morsi, e.g., Morsi, Deshmukh and Jain to identifying the storage capabilities of a particular storage component to archiving in identifying a second storage component having storage capabilities having a higher match with the storage factors of the data set than the storage capabilities of the selected storage component, may relocate the data set to the second storage component and update the storage catalog to associate the data set with the second storage component (Morsi, e.g., [0029, 0034-0035]). 

As per as claim 2, the combination of Morsi, Deshmukh and Jain disclose:
(Original)    The    method according to claim 1, wherein the acquiring    information associated with a target database corresponding to the target virtual database based on the reconfigured mapping relationship comprises:
 	acquiring database connection pool information of the target database (Jain, e.g., fig. 3, associating with texts description, [0027-0030], “…which are coupled for communication by a communication fabric 314, which can include, for example, cabling and/or network connections, such as an intranet, virtual private network (VPN) or socket connection. In the illustrated exemplary embodiment, server 312a includes one or more network interfaces 316 that permit server 312a to communicate via communication networks 304 and communication fabric 314…”).

As per as claim 3, the combination of Morsi, Deshmukh and Jain disclose:
(Original)    The    method according to    claim    1,    wherein    the transmitting the database access request to the target  database comprises:
 	transmitting the database access request to the target database through Java database connectivity (JDBC) or open database connectivity (ODBC), (Deshmukh, e.g., [0025], [0030-0031], “…virtual relation server module, database, and client application according to an embodiment of the present invention are illustrated in FIG. 2. Virtual relation server module 122 receives SQL statements from client applications 132 and communicates with DBMS 112 (e.g., via Java Database Connectivity (JDBC) driver 230) to access database 114. Virtual relation server 122 includes a SQL statement constructor module 222 and may include type system cache 224, sorter module 226, and tuple constructor 228. Database 114 includes type table 214, field table 216, and base table 218…”).

As per as claim 4, the combination of Morsi, Deshmukh and Jain disclose:
(Original)    The    method according to claim 1,  wherein  the modification information comprises an identifier of the target virtual database, and a database name, an IP address, or connection pool configuration information of the target database (Jain, e.g., [0027] and [0035], “…identifies the TCP/IP hostname (e.g., "ServerA") of the database partition identified in node number field 502. In addition, logical port field 506 specifies the logical port (e.g., logical partition) assigned to the database partition identified in node number field 502, and virtual partition flag 508 identifies whether or not the partition specified in node number field 502 is a virtual partition…”).

As per as claim 13, the combination of Morsi, Deshmukh and Jain disclose: (previously presented) The method according to claim 1, wherein the first virtual database corresponds to an application server, and all database access requests sent by the application server are transmitted to the first virtual database corresponding to the application server, wherein one or more client-side applications are installed in the application serverA system for expanding a database, comprising:
the device for expanding a database according to claim 5any one of claim 5; and
 	a control module configured for receiving the modification information, and sending the modification information to the device for expanding a database corresponding to a virtual database specified in the modification information (Jian, e.g., [0027-0032]) and Morsi, e.g., fig. 2, associating with texts description, [0020-0021], [0034-0035]).

Claims 5-8 are essentially the same as claims 1-4 except that they set forth the claimed invention as a device rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-4.

As per as claim 9, the combination of Morsi, Deshmukh and Jain disclose:
 (Previously Presented) The device according to claim 5, wherein the mapping management module is further configured for operations further comprising: querying the mapping relationship (Jain, e.g., [0031] and [0040], 

As per as claim 10, the combination of Morsi, Deshmukh and Jain disclose:
previously presented) A system for expanding a database, comprising:
the device for expanding a database according to claim any one of claim 5; and
 	a control module configured for receiving the modification information, and sending the modification information to the device for expanding a database corresponding to a virtual database specified in the modification information (Jain, e.g., [0037-0040] and [0045]) and further see (Morsi, e.g., fig. 2, associating with texts description, [0020-0021], [0034-0035]).

Claim 11 (Cancelled).

Claim 12 essentially the same as claim 1 except that they set forth the claimed invention as computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.


Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 12/18/2020 with respect to claims 1-10 and 12-13 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from 

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to modifying a mapping/updating/synchronize relationship between databases.

a.	Colrain et al. (US PGPUB 2011/0276579, hereafter Colrain); “ADAPTIVELY ROUTING TRANSACTIONS TO SERVERS” disclose updates the mappings of datasets to logical instances based at least in part on anticipated capacity and change in conditions of the database servers.
Colrain also teaches change/update capacity and mapping between databases (paragraphs, [0026], [0036] and [0042]).
Colrain further teaches mapping first database to the second database and updating the mapping (paragraphs, [0058-0059] and [0064]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163